Goodrich, P. J.:
•The plaintiff is the sole heir at law and next of kin of John McGrath, who died in Brooklyn on March 6, 1896, leaving a will •which was duly admitted to probate in the county of Kings on June ¡8, 1896. She brings this action, claiming that the residuary clause ■of said will is void and that she is entitled to all the real and personal estate of the testator not effectually disposed of by the will and practically asking for a construction of the will. The court held that the provisions of the will to which this appeal specifically relates were valid, and from the judgment entered thereon the plaintiff a2Dpeals.
The estate consisted of personal property and one piece of real estate. The will directed the payment of debts, the erection of a monument, gave $100 to his pastor for masses, and further provided as follows:
“ For the purpose of preserving my estate I have determined to ■confide the care and management thereof temporarily to trustees, *275to be disposed of by them in manner hereinafter mentioned and set forth, and I, therefore, appoint my friends Michael J. Hoey and Charles Reese, of the city of Brooklyn, my said -trustees, and I hereby devise and bequeath all the rest, residue and remainder of my property and estate, both real and personal, to my said trustees, to be held by them in trust and to manage and dispose of the same in the manner hereinafter mentioned, directed and expressed.”
The will then directed the payment by said trustees of specific legacies to relatives, amounting to $900, and to Bishop Louglilin or his successor $300, “ for the benefit of the Roman Catholic orphans of the city of Brooklyn,” and an equal sum of the “ Little Sisters of the Poor.” Then came the following clauses in respect of which the main contention in this action arises:
“ And I hereby direct my said trustees to divide the rest, residue and remainder of my estate, after the payment of the above-mentioned legacies, to or among any poor family or families or any charitable organization or organizations in the city of Brooklyn which shall seem to them most deserving of such reward or assistance. * * *
“ And I hereby will and ordain that my said executors and trustees at any time that in their judgment they shall deem it advisable and for the interest of my said estate to sell and alien in fee simple all my real estate, and for the doing, executing and perfect finishing whereof I do by these presents give to my said executors and trustees full power and authority to grant, alien,'bargain, sell, convey, and assure all the said lands to any person or persons and their heirs forever, in fee simple, by all and every such lawful ways and means in the law as my said executors and trustees, or their counsel learned in the law, shall deem fit and necessary.”
The codicil simply provided for additional legacies of $100 to each of five persons. The estate consisted of both real and personal property, and the plaintiff contends that as there was property more than sufficient for the payment of debts, legacies and the funeral and testamentary expenses, the trustees named in the will take the real estate, if at all, upon the trust, to divide the same among poor families and charitable institutions, and that such a trust is not valid because an express trust of real estate is not permitted for such purposes, and because the beneficiaries are indefinite or uncertain.
*276An inspection of the will shows that the testator contemplated that the trustees must necessarily convert the whole estate into money in order to carry out the provisions of the will.
In Fraser v. Trustees, etc., U. P. Church (124 N. Y. 479, 485) the court held as follows: “ When a will expressly confers power upon the executors to convert real estate into money, and it is evident that the testator contemplated that it must be done for the purpose of carrying the will into effect, and it appearing that in no other way can the intent of the testator be effectuated, the realty will be deemed to have been converted into personalty.”
Under this authority the will worked a clear equitable conversion of the real estate into personalty, and the consequent creation of a trust in personal property. Such a trust is not forbidden by the statutes and is valid.
But even if there had been no such conversion, a valid trust was created in the real estate, and the title to the property vested in the executors as trustees. The Statute of Uses and Trusts, which was in force at the time of the testator’s death, allowed an “ express trust ” of real property, “ to sell, mortgage or lease lands for the benefit of legatees.” (2 R. S. [9th ed.] 1797, § 55, subd. 2.)
The will, under the clauses above cited, required the trustees to sell the property, and the funds were to be held in trust to pay the legacies in question. Section 60 of the same statute reads as follows:
“ Every express trust, valid as such in its creation, except as herein otherwise provided, shall vest the whole estate in the trustees, in law and in equity, subject only to the execution of the trust. The persons for whose benefit the trust is created shall take no estate or interest in the lands, but may enforce the performance of the trust in equity.”
It follows that the trustees took the legal title to the real estate. It will be observed that although they were not in express words empowered to receive the rents and profits, the will contemplates no other appropriation thereof.
Under the decisions in Robert v. Corning (89 N. Y. 225) and Steinhardt v. Cunningham (130 id. 292, 299) no particular words are necessary to create a trust. In the latter case the court said : “Ho particular words are necessary to create a trust, and one may be *277implied where from the whole will it is apparent that the testator intended that the trustees should be empowered to receive the rents and profits, and for that purpose, and to accomplish the other objects of the will, it appears to be convenient and advantageous that they should be vested with the legal estate.”
The trustees, therefore, took the legal title to the property either as converted personalty or as realty, and the only remaining question is whether the legacies are void for indefiniteness of description of the beneficiaries.
It is unnecessary to discuss the history of chapter 701 of the Laws of 1893, entitled “ An act to regulate gifts for charitable purposes,” but its provision is specific and peculiarly applicable to the will under consideration in this action. Section 1 provides as follows :
“Ho gift, grant, bequest or devise to religious, educational, charitable or benevolent xrses, which shall in other respects be valid under the laws of this State, shall or be deemed invalid by reason of the indefiniteness or uncertainty of the persons designated as the beneficiaries thereunder in the instrument creating the same. If in the instrument creating such a gift, grant, bequest or devise there is a trustee named to execute the same, the legal title to the lands or property given, granted, devised or bequeathed for such purposes shall vest in such trustee. If no person be named as trustee then the title to such lands or property shall vest in the Supreme Court.”
This statute removes any possible question as to the validity of the bequests in question, and we have no doubt of the correctness of the judgment from which this appeal is taken.
The judgment must be affirmed, yvith costs.
All concurred.